Citation Nr: 1548380	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-15 704	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for service-connected pes planus with calluses for the period through December 11, 2012.

2.  Entitlement to a rating higher than 50 percent for service-connected pes planus with calluses the period beginning December 12, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954 and from October 1961 to August 1962.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio.  Among other things, the previously established 30 percent for service-connected pes planus with calluses was continued therein.  The Veteran appealed this determination, and his claims file was returned to his local RO in Boston, Massachusetts.  In April 2015, the Board remanded this matter for additional development.  Completion of this development resulted in a September 2015 rating decision of the Appeals Management Center increasing the rating for the aforementioned disability to 50 percent effective December 12, 2012.  

Since a higher rating, whether schedular or extraschedular, still is possible, the period through December 11, 2012, remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The period beginning December 12, 2012, also remains on appeal.  Although 50 percent is the maximum schedular rating for service-connected pes planus with calluses, the Veteran's representative has argued for a higher extraschedular rating which is possible.  This matter has been bifurcated into two issues, one for each period, for the sake of simplicity.  Review of the claims file shows that Board adjudication can proceed at this time.  As such, the following determinations are made based on review of the claims file.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The Veteran's pes planus with calluses did not manifest marked pronation, extreme tenderness of the plantar surfaces, or marked inward displacement and severe spasm of the tendo achillis on manipulation during the period through December 11, 2012, and it was improved by orthopedic shoes or appliances.  Further, it was not unusual or exceptional.
2.  The Veteran's pes planus with calluses has not been unusual or exceptional during the period beginning December 12, 2012. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular or extraschedular rating higher than 30 percent for service-connected pes planus with calluses are not met for the period through December 11, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.19, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5276 (2015).

2.  No higher schedular rating is possible, and the criteria for an extraschedular rating higher than 50 percent for service-connected pes planus with calluses are not met for the period beginning December 12, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.19, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Generic rather than specific notice of substantiation with respect to higher ratings is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Finally, notice of how ratings and effective dates are assigned must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Neither the Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Letters dated in July 2009 and September 2009 letters set forth the general criteria for establishing a higher rating, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  This was prior to initial adjudication via the December 2009 rating decision.  Although not required, both of the aforementioned letters also set forth the criteria for establishing a higher rating specifically for acquired flatfoot.  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, aiding in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to make a determination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records have been obtained by VA pursuant to the Board's April 2015 remand.  No private treatment records have been obtained by VA.  However, none were identified by the Veteran.  None were submitted by him or his representative either.  In September 2009, December 2012, and September 2015, the Veteran underwent VA medical examinations concerning his feet.  The December 2012 examination was discovered only after procurement of VA treatment records.  The September 2015 examination was in compliance with the Board's remand, written prior to this discovery.  In any event, each examiner reviewed the claims file, interviewed the Veteran, and assessed his feet.  The examinations, in sum, are adequate because the determinations made herein are fully informed by them.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the Veteran nor his representative has identified any necessary notice or assistance development that as of yet has not been completed.  No such uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Rating

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

By lay evidence, reference is made to evidence from one who is not a medical professional.  The Veteran is a lay person because there is no indication he has any medical background.  His reports concerning his symptoms and their effects are competent evidence because they are personally experienced by him.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor. Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran's reports are credible.  Although he is interested since a higher rating equates to potential monetary gain for him, there is no indication of inconsistency, implausibility, or malingering.  
A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, something known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  Where a disability increased in severity, consideration therefore must be given to when the increase occurred.

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected pes planus with calluses has been rated pursuant to Diagnostic Code 5276 of this regulation.  Diagnostic Code 5276 concerns acquired flatfoot.  Flatfoot is a synonym for pes planus.  Merriam-Webster 's Collegiate Dictionary, 1441 (11th ed. 2003).  A 30 percent rating is assigned under Diagnostic Code 5276 for severe bilateral acquired flatfoot, where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use is accentuated, there is an indication of swelling on use, and characteristic callosities.  The maximum 50 percent rating is reserved for pronounced bilateral acquired flatfoot.  It is characterized by marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.

The Diagnostic Code utilized indeed depends on the specifics of the case.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The only exception is a protected rating, one in effect for 20 or more years.  38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011). The 30 percent rating assigned under Diagnostic Code 5276 for the Veteran's service-connected pes planus with calluses went into effect in December 1965, well over 20 years ago.  It thus is protected.  As such, this Diagnostic Code must be utilized.  Another Diagnostic Code still may be utilized to assign a separate rating, however.  

Other Diagnostic Codes addressing the feet include 5277 for bilateral weak foot, 5278 for acquired claw foot (pes cavus), 5279 for unilateral anterior metatarsalgia (Morton's disease), 5280 for unilateral hallux valgus, 5281 for unilateral severe hallux rigidus, 5282 for hammer toe, 5283 for malunion or nonunion of the tarsal or metatarsal bones, and 5284 for other foot injuries.  

Several of these additional codes do not allow for a rating higher than those currently assigned.  This includes Diagnostic Codes 5277 (the minimum rating referenced) and 5279, which have a maximum 10 percent rating.  It also includes Diagnostic Codes 5279, 5280, 5281, and 5282, even if the maximum 10 percent rating was assigned separately for each foot.  Diagnostic Code 5278 allows for a higher bilateral rating and Diagnostic Codes 5283 and 5284 allows for a higher overall rating if each foot was assigned a separate rating.  
However, a disability that has its own Diagnostic Code may not be rated by analogy under another Diagnostic Code.  Copeland v. McDonald, 2015 WL 3903356 (Vet. App., June 25, 2015).  The Veteran's primary service-connected disability, pes planus, has its own Diagnostic Code.  As such, Diagnostic Codes 5278, 5283, and 5284 cannot be utilized.  Diagnostic Code 5276, in sum, is the only Diagnostic Code for consideration in rating the Veteran's service-connected pes planus with calluses.  For the period through December 11, 2012, the Board finds that a higher rating is not warranted thereunder.  The criteria for a 50 rating, the next highest and maximum rating, indeed were not met.  

There specifically is no indication of marked pronation or marked inward displacement and severe spasm of the tendo achillis on manipulation during the aforementioned timeframe.  VA treatment records dated then indeed are silent as to these two symptoms.  Some indication of them would be expected, if present, because many of these records including those from the podiatry clinic address the Veteran's feet in detail.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The September 2009 VA medical examination, performed by a podiatrist, also addresses his feet in detail.  This indeed was the intent of the examination.  Yet no mention was made of any, let alone marked, inward displacement or of any, let alone severe, spasm of the achillis tendon on manipulation.  Pronation was found with respect to each foot.  However, it was characterized as mild instead of marked.  

Additionally, there is no indication of extreme tenderness of the plantar surfaces.  The Veteran reported pain on the bottom of his feet while standing and with each step.  He thus noted it to be constant, resulting in never being fully comfortable.  He further reported that he could only stand for a few minutes and walk for a minimal distance as a result.  At no point, however, did the Veteran characterize his pain as extreme.  VA treatment records also do not document any characterization his pain as extreme.  Lesser descriptors indeed were used.  "Some" pain was noted in March 2010, for example.  In January 2009, "no real pain rather pressure" was noted.  The tenderness found in the medial band of the plantar fascia of each foot at the September 2009 VA medical examination was characterized as mild.  The Veteran's aforementioned reports, to the extent they can be construed as reflecting extreme pain, accordingly are outweighed.  
The Veteran, in sum, may believe his pain and tenderness were extreme.  Yet podiatrists and other medical professionals do not believe the same.  They are qualified by training and experience to assess the severity of this symptom whereas he is not qualified to do so.  All that remains to be taken into account is whether marked pronation, extreme tenderness of the plantar surfaces, and marked inward displacement and severe spasm of the tendo achillis on manipulation were not improved by orthopedic shoes or appliances.  Since none of these symptoms existed, whether or not they were improved by orthopedic shoes or appliances is irrelevant.  Yet it is of note that the Veteran did wear orthotics/orthotic inserts.  At the September 2009 VA medical examination, the Veteran reported fair relief of his symptoms from them.  In an April 2010 statement, he similarly reported some relief.  VA treatment records show that he reported relief to various levels.

Given the number of cases with an atypical disability presentation, it is not expected that every case will show all the criteria.  38 C.F.R. § 4.21.  This is particularly true for Diagnostic Codes like 5276, where the criteria are more robust.  Id.  Here, however, none of the criteria for a rating of 50 percent were met for the period through December 11, 2012.  This is true both generally and upon consideration of functional loss.  The Veteran denied flare-ups at the September 2009 VA medical examination.  There is no indication from this examination or the VA treatment records that his mild pronation or his pain and tenderness became more pronounced upon use due to pain, weakness, excess fatigability, incoordination, or the like.  There further is no indication that he developed any inward displacement or spasms of the tendo achillis on manipulation upon use due to these factors.

In addition to the above symptoms, VA treatment records reveal that the Veteran has calluses on his feet.  That it is one of the criteria for the currently assigned 30 percent rating is significant.  As a whole, the Veteran's disability was characterized as mild to moderate on the left and as mild on the right at the September 2009 VA medical examination.  This falls far short of the pronounced characterization required for a higher rating.  

For the period beginning December 12, 2012, the Board finds that a higher rating is not warranted under Diagnostic Code 5276.  The currently assigned 50 percent rating indeed is the maximum allowable.  This is true regardless of anything reported by the Veteran or found in his VA treatment records.  It also is true regardless of any findings made at the December 2012 VA medical examination, which more specifically occurred on the 12th, or the September 2015 VA medical examination.  A higher rating for functional loss finally is not possible.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consideration has been given to the benefit of the doubt and reasonable doubt in determining that a higher rating is not warranted for the period through December 11, 2012.  However, it does not apply because this determination was based upon the preponderance of the evidence.  There is no benefit of the doubt or reasonable doubt to resolve in the Veteran's favor, in other words.  For the period beginning December 12, 2012, consideration has not been given to the benefit of the doubt or reasonable doubt.  The determination made, that a higher rating is not allowable, indeed is based on the law and not the evidence.  Consideration finally has been given to a staged rating.  The stage already in place, with a period through December 11, 2012, and a period beginning December 12, 2012, remains intact.  No other stage is warranted because each of aforementioned determinations applies to the entire period it concerns.  In sum, the Veteran's claim is denied.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes the impact of each such disability as well as the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

Only one service-connected disability, the Veteran's service-connected pes planus with calluses, is of concern here.  There accordingly is no combined impact to consider.  The aforementioned disability is not unusual or exceptional because it is reasonably described by the schedular rating criteria set forth above.  Indeed, ratings have been assigned based on these criteria which include the severity of the Veteran's pain and tenderness as well as his pronation and the presence of calluses.  As such, his primary symptoms have been considered.  Secondary symptoms exist which do not constitute schedular rating criteria.  It would be erroneous to consider them under these criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  Some are not for consideration even on an extraschedular basis.  VA treatment records reflect diagnoses of hammer toe, metatarsalgia, and claw foot or claw toes.  None of these disabilities is service-connected, so symptoms thereof cannot be taken into account.  

Other secondary symptoms which do not constitute a schedular rating criterion are notable.  Very limited subtalar joint motion on the left and limited subtalar joint motion on the right was found at the September 2009 VA medical examination.  VA treatment records and the December 2012 VA medical examination reference atrophied or scant fat pads.  Differentiating symptoms of a disability that is service-connected from those of a disability that is not must be medically based.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  No such medical differentiation exists for the aforementioned symptoms.  Accordingly, they are to be taken into account as part of the Veteran's service-connected pes planus with calluses.  Though not usual, their overall impact is insufficient to qualify as exceptional.

As a result of all of his symptoms, both primary and secondary, the Veteran has reported having to limit his activities.  He specifically notes restricting his driving, opting to use a stationary bicycle for exercise, and being unable to stand, walk, or engage in other weightbearing activities for very long.  To get relief from his symptoms, it is reiterated that he has used orthotics/orthotic inserts.  VA treatment records also document the Veteran's use of gel spacers.  He further has reported using lamb's wool on top of his feet, having carpet installed in his dwelling, and soaking and massaging his feet daily.  The Veteran has reported that all of these relief measures, like orthotics/orthotic inserts alone, are only somewhat effective.  Nothing about this disability picture is particularly unique when compared to the average individual with severe deteriorating into pronounced pes planus.  It largely is typical, in other words.

Because the schedular rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Even if they were inadequate, however, referral still would not be warranted because the related factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized because of his service-connected pes planus with calluses.  There also is no indication of marked interference with employment due to this disability.  At the December 2012 VA medical examination, the Veteran reported that he had retired in 1992.  An impact on his ability to work because of his disability, specifically the aforementioned limitation in his activities, nevertheless was indicated then and at the September 2015 VA medical examination.  Yet at no point has there been mention of him being unable to complete tasks, taking a lot of time off from work, or anything else that might constitute interference beyond that contemplated by the assigned ratings attributable to his symptoms.

C.  Total Disability Based on Individual Unemployability (TDIU)

When a higher rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered as a component of the matter if the issue is either expressly raised by the Veteran or his representative or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  The Veteran's level of education, special training, and previous work experience may be considered, but age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran is service-connected for disabilities other than his pes planus with calluses, but it is reiterated that this service-connected disability is the only one of concern here.  Neither he nor his representative specifically has argued that he is unable to secure or follow a substantially gainful occupation because of it.  There additionally is no indication from the evidence that it alone renders him unable to secure or follow a substantially gainful occupation.  That the Veteran is not prevented from working altogether due to his service-connected pes planus with calluses indeed follows from the aforementioned finding, which was based on the evidence, of not even marked interference with his ability to work caused by this disability.  Consideration of a TDIU as a component of this matter, in sum, is not warranted.


ORDER

A rating higher than 30 percent for service-connected pes planus with calluses for the period through December 11, 2012, is denied.

A rating higher than 50 percent for service-connected pes planus with calluses for the period beginning December 12, 2012, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


